Title: From Benjamin Franklin to Fleury, 26 February 1780
From: Franklin, Benjamin
To: Fleury, François-Louis Teissèdre de


Sir
Passy, Feb. 26. 1780
I am sorry you were disappointed in meeting me at Versailles. In all your Billets except that of yesterday you omitted mentioning where you Lodged, otherwise I could have acquainted you that I should not be at court on the Day you Expected me.
I suppose you will acquaint the Congress or General Washington with your Reasons for desiring a Prolongation of your furlow. As you have not communicated them to me, I know not what to say in order to enforce them. I can therefore only forward your Request, and pray that it may be favourably considered, which I shall do. I imagine however that the Congress have so high an Opinion of your merit as an officer, and the Importance of having you in actual Service that the request will not be lightly granted.
With great Esteem &ca.
Col. Fleury.
